 

 

Exhibit 10.1

 

2017 OMNIBUS INCENTIVE PLAN OF DRIL-QUIP, INC.

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award”) is made as of
October 28, 2019 (the “Grant Date”), by and between Dril-Quip, Inc., a Delaware
corporation (the “Company”), and __________________ (the “Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to the 2017 Omnibus Incentive Plan of Dril-Quip, Inc. (the
“Plan”), the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the interest of
the Company and its stockholders to grant restricted shares of Company common
stock, par value $0.01 per share (the “Common Stock”), as provided herein, in
order to encourage the Grantee to continue to serve as a member of the Board, to
encourage the sense of proprietorship of the Grantee in the Company and to
stimulate the active interest of the Grantee in the development and financial
success of the Company.

NOW THEREFORE, the Company awards the restricted shares of Common Stock
(“Restricted Stock”) to the Grantee, subject to the following terms and
conditions of this Award:

1.Grant of Restricted Stock.  Subject to the terms and conditions contained
herein, including, but not limited to, Section 2 of this Award, the Company
hereby grants to the Grantee an award of _____ shares of Restricted Stock under
the Plan.  Capitalized terms used, but not otherwise defined, herein shall have
the meanings set forth in the Plan.  

As of the Grant Date, as determined by the Committee, the shares of Restricted
Stock will be (i) registered in a book entry account (“Account”) in the name of
the Grantee or (ii) evidenced by the issuance of stock certificates, which
certificates will be registered in the name of the Grantee and will bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to the Restricted Stock.  Any certificates issued that evidence the
shares of Restricted Stock shall be held in custody by the Company or, if
specified by the Committee, by a third party custodian or trustee, until the
restrictions on such shares shall have lapsed, and, as a condition of this
Award, the Grantee shall deliver a stock power, duly endorsed in blank, relating
to the shares of Restricted Stock.  The Restricted Stock will constitute issued
and outstanding shares of Common Stock for all corporate purposes.

2.Vesting Schedule; Settlement.  

(a)Except as provided in Section 2(b) below, the restrictions on the shares of
Restricted Stock shall lapse, and the shares shall vest, in full on the first
anniversary of the Grant Date, provided, however, that the Grantee has
continuously served as a member of the Board from the Grant Date through such
vesting date.  Any fractional shares shall be rounded-up to the next whole share
(not to exceed the total number of shares of Restricted Stock granted under this
Award).  If the Grantee does not continuously serve as a member of the Board
until the vesting

1

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

date specified above, then all shares of then outstanding Restricted Stock shall
be forfeited immediately after the Grantee ceases to be a member of the Board.

(b)Notwithstanding the foregoing, the Restricted Stock shall become fully vested
and the restrictions shall lapse as of the date of the occurrence of a Change of
Control; provided, however, that the Grantee has continuously served as a member
of the Board at all time since the Grant Date.

(c)As soon as administratively feasible, but in no event later than 30 days
following the vesting and lapse of restrictions on the Restricted Stock, the
Company will cause to be removed from the Account the restrictions or, if
requested in writing to the Committee, cause to be issued and delivered to the
Grantee (in certificate or electronic form) shares of Common Stock equal to the
number of shares of Restricted Stock that have vested.

3.Voting and Dividend Rights.  During the period in which the restrictions
provided herein are applicable to the Restricted Stock, the Grantee shall have
the right to vote the shares of Restricted Stock.  Subject to the forfeiture
condition described below, Grantee shall be entitled to receive any cash
dividends paid with respect to the Restricted Stock during the Restricted
Period, but such dividends shall be held by the Company and paid, without any
interest, within 10 days following the lapse of the restriction on the
underlying shares of Restricted Stock.  In the event shares of Restricted Stock
are forfeited, cash dividends paid with repsect to such shares during the
Restriction Period shall also be forfeited.  Any dividend or distribution
payable with respect to shares of Restricted Stock that shall be paid or
distributed in shares of Common Stock shall be subject to the same restrictions
provided for herein, and the shares so paid or distributed shall be deemed
Restricted Stock subject to all terms and conditions herein.  Any dividend or
distribution (other than cash or Common Stock) payable or distributable on
shares of Restricted Stock, unless otherwise determined by the Committee, shall
be subject to the terms and conditions of this Award to the same extent and in
the same manner as the Restricted Stock is subject; provided that the Committee
may make such modifications and additions to the terms and conditions (including
restrictions on transfer and the conditions to the timing and degree of lapse of
such restrictions) that shall become applicable to such dividend or distribution
as the Committee may provide in its absolute discretion.

4.Transfer Restrictions.  Except as expressly provided in the Plan or herein,
the shares of Restricted Stock are non-transferable and may not otherwise be
assigned, pledged, hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, the award provided
for herein shall immediately become null and void, and the shares of Restricted
Stock shall be immediately forfeited to the Company.

5.Incorporation of Plan Provisions.  This Award and the award of Restricted
Stock hereunder are made pursuant to the Plan and are subject to all of the
terms and provisions of the Plan as if the same were fully set forth herein. In
the event that any provision of this Award conflicts with the Plan, the
provisions of the Plan shall control.  The Grantee acknowledges receipt of a
copy of the Plan and agrees that all decisions under and interpretations of the
Plan by the Committee shall be final, binding and conclusive upon the Grantee.

2

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

6.No Rights to Continued Service.  Nothing contained in this Award shall confer
upon the Grantee any right to continued service as a member of the Board, or
limit in any way the right of the Board to terminate or modify the terms of the
Grantee’s service at any time.

7.Notice.  Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:

Dril-Quip, Inc.

6401 N. Eldridge Parkway

Houston, Texas 77041

Attn: Corporate Secretary

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, shall be sent by first
class mail, postage prepaid, to the Grantee’s address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or shall be sent to the
Grantee’s e-mail address specified in the Company’s records.

8.Miscellaneous.

(a)THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS.

(b)The granting of this Award shall not give the Grantee any rights to future
grants.

(c)This Award, including the relevant provisions of the Plan, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
with respect to the subject hereof.  

(d)This Award may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.

3

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

DRIL-QUIP, INC.

By:

Name: Blake T. DeBerry

Title: President and Chief Executive Officer

 

 

 

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.

GRANTEE

 

[Name]

4